Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance 
Claims 21-40 are allowed.  All rejections are withdrawn.  The amendments dated 4-8-2022 are entered in full.  
The applicant has not made any claim of foreign priority. This is removed from the pto form 37. The applicant has only made a domestic priority claim.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 21.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  control system for controlling an unmanned aircraft system (UAS) that operates in an
aerial environment with other unmanned aircraft systems tracked by a base station or air traffic control devices,
the control system comprising: 
an operating system embedded into a UAS hardware layer residing on or coupled to the UAS to provide a plurality of control layers for controlling the operation of the UAS, 
the operating system or the base station or air traffic control devices configured for establishing 
a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, 
the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS or obstructions determined within the physical space of the virtual packet, 
the proximity boundary of the virtual packet encapsulating 
a volume greater than a physical volume of the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein a representation of the virtual packet or a physical location of the UAS is transmitted to the base station or air traffic control devices corresponding to a present location of the UAS, 
the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, 
each of the UAS and the other unmanned aircraft systems tracked as 
simple two dimensional or three dimensional polygonal objects 
defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors, 
such that control tasks are divided between 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS along a path in the virtual roadway map data structure through routing instructions and 
the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein the base station or the air traffic control devices apply time-division multiplexing computational algorithms to 
subdivide positions along the virtual roadway map data structure within 
the plurality of traffic corridors for routing the virtual packet 
and other virtual packets corresponding to 
other unmanned aircraft systems”.

	Taveira discloses a number of beacons that can address where the drone can access or is restricted from access. 
	Taveira is silent as to multiplexing computational algorithms to subdivided the position within the traffic corridors for routing the virtual packet and other packets. 
	Taveira is silent as to “[a]  control system for controlling an unmanned aircraft system (UAS) that operates in an
aerial environment with other unmanned aircraft systems tracked by a base station or air traffic control devices,
the control system comprising: 
an operating system embedded into a UAS hardware layer residing on or coupled to the UAS to provide a plurality of control layers for controlling the operation of the UAS, 
the operating system or the base station or air traffic control devices configured for establishing 
a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, 
the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS or obstructions determined within the physical space of the virtual packet, 
the proximity boundary of the virtual packet encapsulating 
a volume greater than a physical volume of the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein a representation of the virtual packet or a physical location of the UAS is transmitted to the base station or air traffic control devices corresponding to a present location of the UAS, 
the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, 
each of the UAS and the other unmanned aircraft systems tracked as 
simple two dimensional or three dimensional polygonal objects 
defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors, 
such that control tasks are divided between 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS along a path in the virtual roadway map data structure through routing instructions and 
the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein the base station or the air traffic control devices apply time-division multiplexing computational algorithms to 
subdivide positions along the virtual roadway map data structure within 
the plurality of traffic corridors for routing the virtual packet 
and other virtual packets corresponding to 
other unmanned aircraft systems”.


	Lui Yecheng teaches where a drone can be provided a repulsion parameter to avoid other drones for traffic management. 
	Yecheng is silent as to time division multiplexing algorithms and is silent as to “[a]  control system for controlling an unmanned aircraft system (UAS) that operates in an
aerial environment with other unmanned aircraft systems tracked by a base station or air traffic control devices,
the control system comprising: 
an operating system embedded into a UAS hardware layer residing on or coupled to the UAS to provide a plurality of control layers for controlling the operation of the UAS, 
the operating system or the base station or air traffic control devices configured for establishing 
a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, 
the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS or obstructions determined within the physical space of the virtual packet, 
the proximity boundary of the virtual packet encapsulating 
a volume greater than a physical volume of the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein a representation of the virtual packet or a physical location of the UAS is transmitted to the base station or air traffic control devices corresponding to a present location of the UAS, 
the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, 
each of the UAS and the other unmanned aircraft systems tracked as 
simple two dimensional or three dimensional polygonal objects 
defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors, 
such that control tasks are divided between 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS along a path in the virtual roadway map data structure through routing instructions and 
the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein the base station or the air traffic control devices apply time-division multiplexing computational algorithms to 
subdivide positions along the virtual roadway map data structure within 
the plurality of traffic corridors for routing the virtual packet 
and other virtual packets corresponding to 
other unmanned aircraft systems”.



	MacCready is silent as to “[a]  control system for controlling an unmanned aircraft system (UAS) that operates in an
aerial environment with other unmanned aircraft systems tracked by a base station or air traffic control devices,
the control system comprising: 
an operating system embedded into a UAS hardware layer residing on or coupled to the UAS to provide a plurality of control layers for controlling the operation of the UAS, 
the operating system or the base station or air traffic control devices configured for establishing 
a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, 
the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS or obstructions determined within the physical space of the virtual packet, 
the proximity boundary of the virtual packet encapsulating 
a volume greater than a physical volume of the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein a representation of the virtual packet or a physical location of the UAS is transmitted to the base station or air traffic control devices corresponding to a present location of the UAS, 
the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, 
each of the UAS and the other unmanned aircraft systems tracked as 
simple two dimensional or three dimensional polygonal objects 
defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors, 
such that control tasks are divided between 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS along a path in the virtual roadway map data structure through routing instructions and 
the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein the base station or the air traffic control devices apply time-division multiplexing computational algorithms to 
subdivide positions along the virtual roadway map data structure within 
the plurality of traffic corridors for routing the virtual packet 
and other virtual packets corresponding to 
other unmanned aircraft systems”.


	Deshlpande teaches multiplexing but is silent as to “[a]  control system for controlling an unmanned aircraft system (UAS) that operates in an
aerial environment with other unmanned aircraft systems tracked by a base station or air traffic control devices,
the control system comprising: 
an operating system embedded into a UAS hardware layer residing on or coupled to the UAS to provide a plurality of control layers for controlling the operation of the UAS, 
the operating system or the base station or air traffic control devices configured for establishing 
a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, 
the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS or obstructions determined within the physical space of the virtual packet, 
the proximity boundary of the virtual packet encapsulating 
a volume greater than a physical volume of the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein a representation of the virtual packet or a physical location of the UAS is transmitted to the base station or air traffic control devices corresponding to a present location of the UAS, 
the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, 
each of the UAS and the other unmanned aircraft systems tracked as 
simple two dimensional or three dimensional polygonal objects 
defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors, 
such that control tasks are divided between 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS along a path in the virtual roadway map data structure through routing instructions and 
the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; 
wherein the base station or the air traffic control devices apply time-division multiplexing computational algorithms to 
subdivide positions along the virtual roadway map data structure within 
the plurality of traffic corridors for routing the virtual packet 
and other virtual packets corresponding to 
other unmanned aircraft systems”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668